per curiam:
Como expresara este Tribunal en Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40 (1980), el “temor de que se nos tache de inconsistentes no debe impedir que reconsideremos” la actuación, o decisión, errónea que ha-yamos emitido en un caso en particular.
En consecuencia, al reconsiderar la sentencia que este Tribunal emitiera en el presente caso el 14 de septiembre de 2005,(1) la dejamos sin efecto y devolvemos el caso al foro de instancia para la celebración de procedimientos ul-teriores compatibles con lo aquí resuelto.
I — I
La Sra. Doris Lebrón Correa, por sí y en representación de sus cinco hijos, presentó una demanda de daños y per-juicios por impericia médica contra el Dr. Juan Díaz Troche y otros.(2) En ésta se alegó que el 11 de julio de 1997 Le-brón Correa fue ingresada en el Hospital Dr. Perea, Inc., en donde fue intervenida quirúrgicamente por el doctor Díaz Troche, quien le extirpó la vesícula mediante el pro-cedimiento de laparoscopía.
Adujo la codemandante Lebrón Correa que esta inter-vención fue realizada “de manera negligente, torpe y des-viándose de las normas y prácticas aceptadas y requeridas *91en una buena práctica de la medicina” y que la negligencia del doctor Díaz Troche, en esta primera intervención, pro-vocó que tuviera que ser operada de emergencia, en dos ocasiones adicionales, lo cual desembocó en la extirpación de parte de su estómago. Alegó, por último, que en la ac-tualidad sufre una incapacidad permanente, situación por la que ha padecido angustias y sufrimientos; estimó todos estos daños en una suma no menor de un millón de dólares.
Tras la celebración de una vista en su fondo —en la que la parte demandante presentó toda su prueba y dio por sometido su caso— los demandados presentaron una mo-ción de desestimación al amparo de la Regla 39.2(c) de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III. En síntesis, alegaron que en la prueba presentada por los demandantes no esta-ban presentes los elementos de negligencia y relación causal que ameritaba la concesión de un remedio.
Mediante sentencia a esos efectos, el Tribunal de Pri-mera Instancia, Sala Superior de Mayagüez, acogió la mo-ción de desestimación presentada por los demandados y desestimó la demanda presentada. Aun cuando el referido foro, en sus determinaciones, dejó claramente establecido el hecho de que el doctor Díaz Troche incurrió en negligencia al lacerar el ducto biliar de la señora Lebrón durante la primera intervención realizada y que la referida laceración “fue la que propició que la demandante tuviera que ser in-tervenida nuevamente”, dicho foro resolvió que los deman-dantes fallaron en “establee [er] el elemento de la relación causal entre la negligencia de los demandados y los daños, conforme lo requiere la normativa vigente”. Sentencia del Tribunal de Primera Instancia, pág. 13. A esos efectos, se-ñaló que “[d]e los testimonios reseñados es claro que no hubo ni una pizca de evidencia sobre los sufrimientos de la parte demandante” y que ésta descansó en que “al demos-trar la negligencia quedaban demostrados los daños”. Id., pág. 14.
*92Inconforme con la determinación del foro de instancia, la parte demandante acudió ante el Tribunal de Apelaciones. El referido foro intermedio confirmó la deter-minación del tribunal de instancia. Aún insatisfechos, los demandantes acudieron ante este Tribunal, mediante un recurso de certiorari. Expedimos.
r-H HH
Como expresáramos antes, el 14 de septiembre de 2005 revocamos tanto la actuación del tribunal de instancia como del tribunal apelativo intermedio, y concluimos que los demandantes cumplieron con su obligación de estable-cer la existencia de un daño real y la relación causal entre el acto médico negligente y el daño sufrido. En dicha oca-sión, el Tribunal le concedió a la codemandante Lebrón Co-rrea la suma de $20,000 por las angustias físicas y menta-les sufridas por ella. Nada se dispuso en cuanto a los daños alegadamente sufridos por los menores codemandantes.
Todas las partes han presentado sendas mociones de reconsideración. Resolvemos.
i — I HH h-l
Un examen del expediente del caso nos convence de que la parte demandante presentó prueba que podría ser sufi-ciente en derecho para sostener una sentencia favorable a ella, luego de que sea avalada por el tribunal de instancia en conjunto con la prueba que, en su día, presente la parte demandada; esto es, entendemos que los demandantes efectivamente presentaron prueba —cuando menos, prima facie— sobre la negligencia en que incurrió el doctor de-mandado, sobre los daños producidos y sobre el elemento de la relación causal entre los daños sufridos y la negligen-cia de los demandados. Así surge de la exposición narrativa *93de la vista celebrada ante el foro de instancia y de la prueba documental que consta en los autos.
En primer lugar, en esta etapa de los procedimientos, no existe controversia en torno a que al realizar la primera intervención, el doctor Díaz Troche laceró el ducto biliar de la demandante, lo que provocó que sufriera una peritonitis biliar que obligó a realizar una segunda intervención.(3) Además, ante el foro de instancia desfiló prueba en cuanto a que, luego de esta segunda operación, la señora Lebrón experimentó un sangrado profuso que obligó a transfun-dirla en seis ocasiones y que provocó una tercera interven-ción quirúrgica, la cual fue realizada de emergencia cuando ésta comenzó a vomitar sangre.
Del mismo modo, es un hecho incontrovertido que esta tercera intervención resultó en la remoción de la mitad del estómago de la demandante como consecuencia de una gastritis hemorrágica debido a “ulceración por stress”. Asi-mismo, quedó probado que como consecuencia de esta se-cuela de intervenciones la señora Lebrón estuvo hospitalizada por espacio de tres semanas, durante las cuales sufrió intensos dolores, angustias y complicaciones y se vio obligada a desatender el cuidado de sus hijos.
Como vemos, es evidente que en el caso de autos no es-tamos ante un caso claro de “ausencia de prueba” que dé paso a una desestimación al amparo de la Regla 39.2(c) de Procedimiento Civil, ante.(4) De la prueba desfilada ante el *94foro de instancia surge la existencia de la evidencia nece-saria para sostener —en esta etapa de los procedimientos— la demanda de daños y perjuicios incoada por la parte demandante.
Sobre este particular, hemos sido enfáticos al señalar que en nuestra jurisdicción, para que proceda la desestimación de una causa de acción bajo la citada Regla 39.2(c), es menester que no exista duda en cuanto a que la parte demandante no tiene derecho a la concesión de remedio alguno. Si la prueba presentada por dicha parte tiende a demostrar que bajo alguna circunstancia ésta podría prevalecer, entonces “[l]a duda que surge del testimonio del demandante requiere que [el demandado] presente su caso, lo que dará al tribunal una visión más completa de los hechos”. Colombani v. Gob. Municipal de Bayamón, 100 D.P.R. 120, 122-123 (1971).
A tono con lo anterior, hemos señalado que para que proceda la desestimación de la demanda es menester que el tribunal esté plenamente convencido de que el demandante no tiene oportunidad alguna de prevalecer. Roselló Cruz v. García, 116 D.P.R. 511, 520 (1985); Irizarry v. A.F.F., 93 D.P.R. 416, 420-421 (1966). Definitivamente, estamos del todo convencidos de que este no es el caso que hoy tenemos ante nuestra consideración.
> H-i
Ahora bien, establecida la improcedencia de una solici-tud de desestimación al amparo de las disposiciones de la antes mencionada Regla 39.2(c) de Procedimiento Civil, lo procedente en derecho es que el tribunal de instancia re-ciba la prueba o evidencia que la parte demandada tenga a bien presentarle.
Sobre este particular, conviene puntualizar que *95la Regla 39.2(c), ante, es clara al establecer que al presen^ tar una moción de desestimación por este fundamento, el demandado no renuncia a presentar su prueba en caso de que la moción sea declarada “sin lugar”. Debe mantenerse presente la máxima de que la “esencia del debido proceso de ley es que nadie sea privado de su propiedad sin darle la oportunidad de ser oído”. (Énfasis suplido.) Carrero Suárez v. Sánchez López, 103 D.P.R. 77, 78 (1974). Este derecho incluye, desde luego, la oportunidad de presentar evidencia. Véase Pagán v. Registrador, 62 D.P.R. 594, 597 (1943).(5)
Resulta patentemente claro, en consecuencia, que lo procesalmente correcto es que se devuelva el caso al tribunal de instancia para que la parte demandada tenga opor-tunidad —si es que ésta así lo entiende procedente— de presentar su prueba, luego de lo cual el foro de instancia deberá resolver el caso en los méritos; esto es, deberá deci-dir si declara “con lugar” o “sin lugar” la demanda presentada.(6)

Se dictará sentencia de conformidad.


 En esa ocasión, el Juez Presidente Señor Hernández Denton disintió sin opinión escrita y el Juez Asociado Señor Rebollo López emitió una opinión disidente.


 Se demandó, además, a su esposa y a la Sociedad Legal de Gananciales integrada por ambos, al Hospital Dr. Perea Inc., al Sindicato de Aseguradores para la Suscripción Conjunta de Seguro de Responsabilidad Médico-Hospitalaria (SIMED) y a Saint Paul Fire & Marine Insurance Company.


 En su sentencia el foro de instancia concluyó que la laceración se debió a la negligencia del cirujano y que ésta fue la causa de que la demandante tuviera que ser intervenida en dos ocasiones posteriores.


 La referida regla establece:
“Después que el demandante haya terminado la presentación de su prueba, el demandado, sin renunciar al derecho de ofrecer prueba en el caso de que la moción sea declarada sin lugar, podrá solicitar la desestimación, fundándose en que bajo los hechos hasta ese momento probados y la ley, el demandante no tiene derecho a la concesión de remedio alguno. El tribunal podrá entonces determinar los hechos y dictar sentencia contra el demandante, o podrá negarse a dictar sentencia hasta que toda la prueba haya sido presentada. A menos que el tribunal en su orden de deses-timación lo disponga de otro modo, una desestimación bajo esta Regla 39.2 y cual-quier otra desestimación, excepto la que se hubiere dictado por falta de jurisdicción, o por haber omitido acumular una parte indispensable, tienen el efecto de una adju-dicación en los méritos.” 32 L.P.R.A. Ap. Ill, R. 39.2(c).


 Sólo así se vería cumplida la norma reiteradamente sostenida por este Foro de que los tribunales tienen que velar por que la interferencia con los intereses propietarios del individuo se haga a través de un procedimiento que sea, en esencia, justo y equitativo. Almonte v. Brito, 156 D.P.R. 475 (2002); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 887-888 (1993); Rodríguez Rodríguez v. E.L.A, 130 D.P.R. 562, 578 (1992); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).


 Naturalmente, de declararse “con lugar” la demanda presentada, dicho foro deberá valorar, y conceder, la compensación que entienda procedente a la parte de-mandante; esto es, tanto a la señora Lebrón Correa como a sus hijos.